Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 10/30/20 is acknowledged. Claims 8-20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0297787 (Guillaume).
Regarding claim 1-4, Guillaume teaches a nacelle (Fig 1, 2) comprising: an inner fixed structure (inner fixed structure 10, 26 defining engine compartment; see para 31-32); a pressure relief assembly (Fig 3a-3c, para 52) comprising: a latch mechanism comprising a pressure relief latch coupled to the inner fixed structure (pressure relief latch 32, 34, 40); a pressure relief door comprising a bracket (pressure relief door 20, 22, bracket 36), the pressure relief latch configured to hold the pressure relief door in a closed position (see Fig 3a, para 38), wherein the pressure relief latch is configured to , .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5623820 (Balzer) in view of US 2011/0297787 (Guillaume).
Regarding claim 1-4, Balzer teaches a nacelle (Fig 1-2, col 4 ll. 1-45) comprising an inner fixed structure (16) and a pressure relief assembly (pressure relief doors 12). Balzer fails to teach a latch mechanism or bracket. However, Guillaume teaches a pressure relief assembly (Fig 3a-3c, para 52) comprising: a latch mechanism comprising a pressure relief latch coupled to the inner fixed structure (pressure relief latch 32, 34, 40); a pressure relief door comprising a bracket (pressure relief door 20, 22, bracket 36), the pressure relief latch configured to hold the pressure relief door in a closed position (see Fig 3a, para 38), wherein the pressure relief latch is configured to automatically release radially outward in response to an increase in pressure on the 
Regarding claim 6, Balzer in view of Guillaume further teaches wherein the latch mechanism has a latch mechanism weight and the bracket has a bracket weight, wherein the bracket weight is less than the latch mechanism weight (in Guillaume, the latch mechanism can include valve 32, shaft 34, and controller 38; the bracket will only include bracket 36). It would have been obvious to one of ordinary skill in the art at the time of filing that the combined weight of the valve, shaft, and controller would be greater than the weight of the bracket, as the bracket is meant merely to hold the end of the shaft, whereas the latch mechanism must comprise a more complex structure with more elements, and thus likely heavier weight. It would have been obvious to one of ordinary skill in the art at the time of filing that the latch mechanism would weigh more than the bracket because the latch mechanism comprises more elements and structure, as taught by Guillaume.

Claim 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5623820 (Balzer) in view of US 2011/0297787 (Guillaume) as applied to claim 1 above, and further in view of US 2016/0047274 (Woolworth).
Regarding claim 5, 7, Balzer in view of Guillaume teaches the pressure relief doors being located aft of the aft end of the fan nacelle (in Balzer, doors 12 are aft of fan nacelle 18), but fails to teach a thrust reverser or a translating sleeve. However, it was well known in the art that fan nacelles may comprise a thrust reverser with a translating sleeve, as taught by Woolworth (Fig 1, para 32; fan nacelle with translating sleeve 56 which is part of a thrust reverser). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a thrust reverser comprising a translating sleeve on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741